

114 S1070 IS: GI Education Benefit Fairness Act of 2015
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1070IN THE SENATE OF THE UNITED STATESApril 23, 2015Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for clarification regarding the children to whom
			 entitlement to educational assistance may be transferred under Post-9/11
			 Educational Assistance, and for other purposes.
	
 1.Short titleThis Act may be cited as the GI Education Benefit Fairness Act of 2015. 2.Clarification regarding the children to whom entitlement to educational assistance may be transferred under Post-9/11 Educational Assistance (a)In generalSubsection (c) of section 3319 of title 38, United States Code, is amended to read as follows:
				
					(c)Eligible dependents
 (1)TransferAn individual approved to transfer an entitlement to educational assistance under this section may transfer the individual’s entitlement as follows:
 (A)To the individual’s spouse. (B)To one or more of the individual’s children.
 (C)To a combination of the individuals referred to in subparagraphs (A) and (B). (2)Definition of childrenFor purposes of this subsection, the term children includes dependents described in section 1072(2)(I) of title 10..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to educational assistance payable under chapter 33 of title 38, United States Code, before, on, or after the date of the enactment of this Act.